EXHIBIT 10.3


AMENDMENT NO. 1 TO AIRCRAFT LEASE

        This Amendment No. 1 to Lease Agreement (“Lease” or “Agreement”) is
executed this 31st day of March, 2004 by and between EAGLE I, LLC, a Montana
limited liability company (“Lessor”) and SEMITOOL, INC., a Montana corporation,
with its principal place of business at 655 West Reserve Drive, Kalispell,
Montana (“Lessee”).


RECITALS

  A. Lessor is the owner of a Falcon 900 (the “Aircraft”) with a serial number
of 65 and a registration number of N988T.


  B. Lessor has agreed to lease the Aircraft to the Lessee pursuant to the terms
of a Lease Agreement dated January 15, 2004 (the “Lease Agreement”).


        NOW, THEREFORE, in consideration of the mutual promises and covenants
exchanged herein and for other good and valuable consideration, the parties
hereto agree as follows:

    1.        Amended Rental. Effective April 1, 2004, Lessee hereby covenants
and agrees to pay Lessor, during the Term, a monthly rental of ONE HUNDRED
SEVENTY-FIVE THOUSAND DOLLARS ($175,000.00).

    2.        Other Terms. All other terms of the Lease Agreement shall remain
unchanged and shall be incorporated by reference herein in their entirety.

        IN WITNESS WHEREOF, the Lessee and Lessor have duly executed this
Amendment No. 1 to Lease Agreement on March 31, 2004 at Kalispell, Flathead
County, Montana.

LESSEE: SEMITOOL, INC. By: /s/Larry A.Viano Name: Larry A. Viano Title CFO


LESSOR: EAGLE I, LLC By: /s/Raymon F. Thompson Name: Raymon F. Thompson Title
Sole Member